UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04722 FMI Mutual Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: September 30, 2007 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2007 FMI Provident Trust Strategy Fund A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund October 23, 2007 Dear Fellow Shareholder: During the first half of 2007, many market pundits commented at the lack of volatility in the various market indices over the prior 18 months.That certainly changed in the third quarter!The markets were buffeted by a number of factors:turmoil in the credit markets, stemming initially from the significant downturn in the housing market and spilling over into the financing of private equity transactions; the perception of an economy that will most likely be slowing going into 2008; and the realization that the long string of double digit corporate earnings increases may finally come to a halt in this year’s third quarter.In response to these conditions, the Federal Reserve Board first lowered the discount rate by 50 basis points in August, and an additional 50 in September, when they also dropped the Federal Funds Rate by 50 basis points.Against this backdrop, volatility increased dramatically and as detailed in Scott’s report, the FMI Provident Trust Strategy Fund slightly underperformed the Standard & Poor’s 500 Index in its fiscal year ended September, advancing 14.47% versus the 16.44% increase for the S&P 500.As we have discussed in past letters, we believe we are in the later stages of this economic expansion, and the likelihood of a more muted economic activity in the ensuing 12 months appears at hand.Companies such as those in your Fund, with strong foreign exposure, should benefit in this economic environment.We continue to believe that in this setting, it is prudent to reduce excessive risk, and your portfolio is populated with well-financed, solid companies that we believe will perform well over a longer time frame. As always, we thank all of our fellow shareholders for your continued support and investment in the FMI Provident Trust Strategy Fund. Sincerely, Ted D. Kellner, CFA President 100 E. Wisconsin Ave. • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com FMI Provident Trust Strategy Fund October 12, 2007 Dear Fellow FMI Provident Trust Strategy Shareholders, FMI Provident Trust Strategy Fund (FMIRX) gained 14.47% for the year ended September 2007, underperforming the S&P 500’s 16.44% advance.Our under performance was the result of too much cash in the portfolio (for us, a prudent defensive measure after a 5 year 100% stock market rally) combined with poor sector selection (too little energy and technology, too much consumer).Over the past 5 years, the portfolio gained 15.01% annually, about matching the S&P 500’s 15.46%. 2007 will be the 16th consecutive calendar year of American economic growth.Our ability to grow through calamities like the 1987 stock market crash, two Iraq wars, the technology bubble, the 9-11 terrorist attacks, and the Enron/WorldCom corporate scandals is a testament to the dynamism of our country.Looking forward, the world’s economic growth is becoming increasingly widespread with emerging economies like India and China leading the way.Accordingly, our portfolio increasingly reflects the globalization of economic progress with over 20% of portfolio revenues occurring outside of the United States. Our 2008 S&P 500 stock market outlook is 1600-2000, which represents upside return potential of +5% to +25% based on $100 in earnings and a 16-20x price earnings valuation.We believe that investors will pay an increasing premium valuation for growth stocks (similar to the early 1990s), taking valuations to 20-25x forward earnings.Accordingly, FMIRX favors larger international and U.S. growth companies including Accenture, Express Scripts, Jacobs Engineering Group and Charles Schwab. Our Board of Directors has declared a distribution on October 30, 2007 of $0.051 per share from net investment income, payable October 31, 2007, to shareholders of record on October 29, 2007. We believe FMI Provident Trust Strategy Fund is positioned to benefit from the slow domestic/faster international economic environment.As always, we will flexibly realign the Fund to reflect changes in our economic, valuation and company specific outlook. Best regards, J. Scott Harkness, CFA Portfolio Manager 2 FMI Provident Trust Strategy Fund COST DISCUSSION As a shareholder of the FMI Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. Industry Sectors as of September 30, 2007 The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2007 through September 30, 2007. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/01/07 Value 9/30/07 Period* 4/01/07-9/30/07 FMI Provident Trust Strategy Fund Actual $1,000.00 $1,053.10 $5.15 Hypothetical (5% return before expenses) $1,000.00 $1,020.10 $5.06 * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2007 and September 30, 2007). 3 FMI Provident Trust Strategy Fund MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE September 30, 2007 FMI Provident Trust Strategy Fund (FMIRX) gained 14.47% for the year ended September 2007, underperforming the S&P 500’s 16.44% advance.Our under performance was the result of too much cash in the portfolio (for us, a prudent defensive measure after a 5 year 100% stock market rally) combined with poor sector selection (too little energy and technology, too much consumer).Over the past 5 years, the portfolio gained 15.01% annually, about matching the S&P 500’s 15.46%. Jacobs Engineering Group, Biomet, Express Scripts, and Fastenal were the top contributors to 2007 fiscal year results.Kohl’s, Amgen, and Robert Half International were underperformers. Significant portfolio purchases include:Cognizant Technology, Manpower, J.C. Penney, Pharmaceutical Product Development, and Walgreen.Significant portfolio sales include:Amgen, Biomet, ResMed and Rockwell Automation. Comparison of Change in Value of $10,000 Investment in FMI Provident Trust Strategy Fund* and Standard & Poor’s 500 Stock Index** AVERAGE ANNUAL TOTAL RETURN 1-Year 5-Year 10-Year +14.47% +15.01% +7.29% Past performance does not predict future performance.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. * For the 1997-2000 fiscal years, Resource Capital Advisers, Inc. was the Fund’s investment adviser. On October 15, 2001, Fiduciary Management, Inc. became the investment adviser. For the 1997-2001 fiscal years and through January 31, 2002, the portfolio manager for the Fund was Palm Beach Investment Advisers, LLC. From February 1, 2002 through September 8, 2002, Fiduciary Management, Inc. was the Fund’s portfolio manager and beginning September 9, 2002, Provident Trust Company became the Fund’s portfolio manager. The Fund changed its fiscal year from June 30 to September 30 in 2005. ** The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding). Stocks may be added or deleted from the Index from time to time. 4 FMI Provident Trust Strategy Fund STATEMENT OF NET ASSETS September 30, 2007 Shares or Principal Amount Cost Value COMMON STOCKS — 72.0% (a) COMMERCIAL SERVICES SECTOR — 10.7% Personnel Services — 10.7% 54,000 Manpower Inc. $ 3,341,706 $ 3,474,900 100,000 Robert Half International Inc. 3,628,243 2,986,000 6,969,949 6,460,900 FINANCE SECTOR — 13.4% Investment Banks/Brokers — 4.4% 122,900 Charles Schwab Corp. 1,867,401 2,654,640 Investment Managers — 9.0% 20,800 Franklin Resources, Inc. 2,018,519 2,652,000 50,000 T. Rowe Price Group Inc. 1,695,549 2,784,500 3,714,068 5,436,500 HEALTH SERVICES SECTOR — 9.7% Health Industry Services — 9.7% 64,100 Express Scripts, Inc.* 1,785,557 3,578,062 64,000 Pharmaceutical Product Development, Inc. 2,262,423 2,268,160 4,047,980 5,846,222 INDUSTRIAL SERVICES SECTOR — 9.6% Contract Drilling — 4.0% 72,000 Helmerich
